         Case 1:21-cv-01270-NONE-SKO Document 3 Filed 08/25/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL J. GADDY,                                   Case No. 1:21-cv-01270-SKO
12                  Petitioner,                          ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE TO CASE
13           v.
                                                         FINDINGS AND RECOMMENDATION TO
14   SUPERIOR COURT OF CALIFORNIA,                       DISMISS PETITION FOR WRIT OF
     et al.,                                             PROHIBITION AND/OR MANDAMUS
15
                    Respondents.
16

17

18          Petitioner is a state prisoner proceeding pro se. On August 20, 2021, he filed a petition

19 seeking a writ of prohibition and/or mandamus directed at the Kern County Superior Court,
20 Superior Court Judge David Wolf, Superior Court Judge H.A. Staley, District Attorney William

21 J. Schlaerth, Deputy District Attorney Kristina Funderbork, Deputy District Attorney Michael

22 Morea, Deputy Public Defender El Khazaian, and Kevin Christensen. The petition is frivolous

23 and fails to present a cognizable claim. Therefore, the Court will recommend the petition be

24 DISMISSED WITH PREJUDICE.

25                                            DISCUSSION

26         A writ of prohibition may not be brought in a federal district court to prohibit actions by a

27 state court. See, e.g., Londono-Rivera v. Virginia, 155 F.Supp.2d 551, 559 n. 1 (E.D.Va.2001)

28 (“a federal district court cannot issue a writ to a state court”); Siler v. Storey, 587 F.Supp. 986,


                                                     1
          Case 1:21-cv-01270-NONE-SKO Document 3 Filed 08/25/21 Page 2 of 3


 1 987 (N.D.Tex.1984) (“[w]rits of prohibition traditionally have been used by appellate courts to

 2 exert their revisory powers over inferior courts, but it is not an appropriate remedy to control

 3 jurisdiction of other nonsubordinate courts.”) (emphasis in original). To the extent that Petitioner

 4 is seeking a writ of prohibition directed at the Kern County Superior Court, such a writ would

 5 have to be filed in the California Court of Appeals.

 6         Nor is there any basis for a writ of mandamus. The federal mandamus statutes provides

 7 that “[t]he district courts shall have original jurisdiction of any action in the nature of mandamus

 8 to compel an officer or employee of the United States or any agency thereof to perform a duty

 9 owed to the plaintiff.” 28 U.S.C. § 1361. Mandamus relief is only available to compel an officer

10 of the United States to perform a duty if: (1) the plaintiff's claim is clear and certain; (2) the duty

11 of the officer is ministerial and so plainly prescribed as to be free from doubt; and (3) no other

12 adequate remedy is available. See Fallini v. Hodel, 783 F.2d 1343, 1345 (9th Cir.1986) (citations

13 omitted). Mandamus relief is not available because Respondents are not officers, employees or

14 agencies of the United States. Title 28 U.S.C. § 1651(a) does not invest a federal district court

15 with the power to compel performance of a state court, judicial officer, or another state official's

16 duties under any circumstances. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106

17 (1984) (11th Amendment prohibits federal district court from ordering state officials to conform

18 their conduct to state law). Thus, a petition for mandamus to compel a state official to take or

19 refrain from some action is frivolous as a matter of law. Demos v. U.S. District Court, 925 F.2d
20 1160, 1161–72 (9th Cir.1991); Robinson v. California Bd. of Prison Terms, 997 F.Supp. 1303,

21 1308 (C.D.Cal.1998) (federal courts are without power to issue writs of mandamus to direct state

22 agencies in the performance of their duties); Dunlap v. Corbin, 532 F.Supp. 183, 187

23 (D.Ariz.1981) (plaintiff sought order from federal court directing state court to provide speedy

24 trial), aff'd without opinion, 673 F.2d 1337 (9th Cir.1982).

25                                                ORDER

26         The Clerk of Court is DIRECTED to assign a District Judge to the case.

27                                        RECOMMENDATION

28         For the foregoing reasons, the Court RECOMMENDS that this action be DISMISSED


                                                      2
         Case 1:21-cv-01270-NONE-SKO Document 3 Filed 08/25/21 Page 3 of 3


 1 WITH PREJUDICE as frivolous and for failure to state a claim.

 2          This Findings and Recommendation is submitted to the assigned District Court Judge,

 3 pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local Rules of

 4 Practice for the United States District Court, Eastern District of California. Within thirty (30)

 5 days after service of the Findings and Recommendation, Petitioner may file written objections

 6 with the Court. Such a document should be captioned “Objections to Magistrate Judge’s

 7 Findings and Recommendation.” The Court will then review the Magistrate Judge’s ruling

 8 pursuant to 28 U.S.C. § 636(b)(1)(C). Petitioner is advised that failure to file objections within

 9 the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

10 F.2d 1153 (9th Cir. 1991).

11
     IT IS SO ORDERED.
12

13 Dated:    August 25, 2021                                 /s/ Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   3
